DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 02/05/2020 & 03/05/2021.  These IDS have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4-8, 10, 11, 13, 14, 16-18, 20, 22, 23, 25, 26, 28, 29, 31-33, 35, 36, 39-42, and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “one or more sample sheets coupled to the guide and/or mobile frame and positioned along or adjacent a lower portion of the guide surface at a non-horizontal angle” is unclear because the actual angle being formed is not recited.  What is the angle between?  The sample sheet and the guide surface?  The sample sheet and a horizontal plane?  For the purposes of applying prior art, Examiner is interpreting any angle where the sample sheet forms part of it as reading on the claim limitation.

Also regarding claim 1, the limitation “the sample surface” in line 8 lacks antecedent basis.  Line 9 recites “a sample surface”.  Is this the same element as “the sample surface” of line 8?  Line 10 also recites “the sample surface” but it is unclear which if any or all of the previously recited sample surfaces this one refers to.

Claims 2, 4-8, 10, 11, 13, 14, 16-18, 20, 22, 23, 25, 26, 28, 29, 31-33, 35, 36, 39-42, and 44-46 inherit the deficiencies of claim 1 and are likewise rejected.

Regarding claim 4, the term “about” is an approximation which renders the claim indefinite.  It is not clear how far from the recited range of angles the guide surface can be and still meet the claim limitation, therefore the metes and bounds cannot be ascertained.  See MPEP §2173.05(b)(III)(A).

Regarding claim 5, the term “about” is an approximation which renders the claim indefinite.  It is not clear how far from the recited range of angles the guide surface can be and still meet the claim limitation, therefore the metes and bounds cannot be ascertained.  See MPEP §2173.05(b)(III)(A).
Regarding claims 41, 42, 44, and 45, these claims depend on cancelled claim 38 rendering their dependency and therefore scope indefinite.  Examiner is interpreting claims 41, 44, and 45 as depending from claim 1 and claim 42 as depending from claim 41.
Regarding claim 45, the limitation “the chute” lacks antecedent basis.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 14, 25, 26, 28, 31, 32, 35, 39, and 40 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wu et al. (US 2015/0241401; “Wu”).


Regarding claim 1, Wu discloses in at least figure 1 an aggregating sampler (100) (¶ [0030]) for microbial sampling of consumable products (1) (¶¶[0005]-[0006]), the sampler (100) comprising a mobile frame (3) (bin 3 is a frame and has wheels, ¶ [0030]) comprising an upper end (top end) and a lower end (underside) a guide (50) coupled to the mobile frame (3) and having a guide (50) surface (top of 50) positioned such that the consumable products (1) received upon the guide (50) surface pass along the guide (50) surface (¶ [0030]), one or more sample sheets (surface of 20, see ¶¶ [0041], [0059]) coupled to the guide (50) and/or mobile frame (3) (see coupling element 19 in figure 5A, ¶ [0035]) and positioned along or adjacent a lower portion of the guide surface (top of 50) at a non-horizontal angle (sampler 20 is at about a 90 degree angle to conveyor 50, see figure 1)  such that the consumable products (1) received from the guide (50) surface upon the sample surface (20) pass along a sample surface (20) of the sample sheet (surface of 20) (¶ [0030]), wherein the sample sheet (surface of 20) comprises a microbial sampling material to contact the consumable products (1) that pass along the sample surface (20) (¶¶ [0006], [0028], [0040]).
  
Regarding claim 2, Wu discloses in figure 1 wherein the guide (50) surface is positioned at the non-horizontal angle (see figure 1, as conveyor belt wraps around roller it becomes perpendicular to the main length as it contacts the sampler 20).  

Regarding claim 4, Wu discloses in figure 1 the non-horizontal angle of the guide (50) surface or the sample surface is between about 1 degree and about 89 degrees with respect to a horizontal plane (as shown in figure 1, the surface of belt 50 goes through angles of 0 to 90 degrees with respect to the horizontal plane as it curves around the roller and towards the sampler 20, therefore it meets the claim limitation of about 1 to 89 degrees).  

Regarding claim 5, Wu discloses in figure 1 the non-horizontal angle of the guide (50) surface or the sample surface is between about 30 degrees and about 60 degrees with respect to the horizontal plane (as shown in figure 1, the surface of belt 50 goes through angles of 0 to 90 degrees with respect to the horizontal plane as it curves around the roller and towards the sampler 20, therefore it meets the claim limitation of about 30 degrees and about 60 degrees).
  
Regarding claim 6, Wu discloses in figure 1 the non-horizontal angle of the guide surface or the sample surface is at about 45 degrees with respect to the horizontal plane (as shown in figure 1, the surface of belt 50 goes through angles of 0 to 90 degrees with respect to the horizontal plane as it curves around the roller and towards the sample 20, therefore it meets the claim limitation of about 45 degrees).  

Regarding claim 7, Wu discloses in figure 1 the non-horizontal angle of the guide surface or the sample surface is configured to be adjusted with respect to a horizontal plane (as shown in figure 1, the surface of belt 50 goes through angles of 0 to 90 degrees with respect to the horizontal plane as it curves around the roller and towards the sample 20, therefore the rollers allow for adjustment of the angle as the surface of the belt is moving.  Similarly, surface of sampler 20 is also configured to rotate, therefore its surface likewise is configured to be adjusted).  

Regarding claim 8, Wu discloses in figure 1 the mobile frame (3) comprises one or more wheels or one or more pads coupled to the lower end (no reference number, see wheels in figure 1).  

Regarding claim 14, Wu discloses the guide surface (surface of 50) or the sample surface (20) is configured to be removably coupled to the mobile frame (3) (¶ [0032]; sampler 20 is removably attached to the system vie attachment feature 22, conveyor and bin are at least operably couple and appear from the figure 1 to be physically touching and therefore physically coupled as well).  

Regarding claim 25, Wu discloses the sample surface (20) comprises a sampling conveyor (20 embodied as a roller with a rod therethrough) that is configured to move with respect to the mobile frame (3) (¶¶ [0030]-[0032]).  

Regarding claim 26, Wu discloses in figure 1 the sampling conveyor (20) comprises a rotating assembly that is configured to rotate with respect to the mobile frame (3) (20 embodied as a roller with a rod therethrough) that is configured to move with respect to the mobile frame (3) (¶¶ [0030]-[0032]).   
Regarding claim 28, Wu discloses the sampling conveyor (20) is configured to translate with respect to the mobile frame (3) (20 can be pulled out of holder attached to conveyor).  

Regarding claim 31, Wu discloses in figure 1 the one or more sampling sheets (surface of sampler 20) is configured to move with respect to the mobile frame (3) or the sample surface (20 embodied as a roller with a rod therethrough, 20 can also be pulled out of holder attached to conveyor).  

Regarding claim 32, Wu discloses the one or more sampling sheets (surface of sampler 20) comprises a roll of microbial sampling material that is configured to rotate about an axis substantially parallel or perpendicular to a flow path of the consumable products along the guide surface (surface of 50) (¶¶ [0007], [0030]-[0032], [0040]-[0041]).  

Regarding claim 35, Wu discloses the guide surface (surface of 50) comprises a guiding conveyor configured to move with respect to the mobile frame (3) to convey the consumable products (1) from the guide surface to the sample surface (20) (¶ [0030]).
  
Regarding claim 39, Wu discloses in figure 5 the one or more sampling sheets (surface of 20) are attached by a cross-bar (rod 11) extending across the guide surface (surface of 50) to engage an upper edge of the exposed sampling sheet (top corner of sampler 20) and by side portions (bracket 19) extending along each opposite side of the exposed sampling sheet (surface of 20) (¶¶ [0035]-[0036]).  

Regarding claim 40, Wu discloses the side portions comprise side brackets that attach to sides of the guide (50) by interfacing features and are secured by one or more fasteners on each side (see figure 5) (¶¶ [0035]-[0036]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 11, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.

Regarding claim 10, Wu does not explicitly disclose a height of the guide surface and the sample surface is configured to be adjusted with respect to the lower end of the mobile frame.  
However, courts have ruled that adjustability, where needed, is not a patentable advance. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). See MPEP §2144.04(V)(D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Wu’s guide surface and sample surface height adjustable with respect to the mobile frame for the purpose of accommodating different processing configurations e.g. the use of robotics sorters, human sorters, or attaching other sorting conveyors.

Regarding claim 11, Wu does not explicitly disclose wherein the mobile frame, the sample surface, and the guide surface comprise a food contact material identified under 21 Code of Federal Legislation (C.F.R.) §§ 170 - 190.  
However, Wu’s mobile frame, sample surface, and guide surface all contact food items therefore one would certainly want the materials they are made of to be a food contact material as claimed.  Furthermore it has been held that the selection of a known material based on its suitability for its intended use is within the purview of one having ordinary skill in the art.  See MPEP §2144.07.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Wu’s mobile frame, sample surface, and guide surface of food contact materials as claimed since Wu’s device is for food handling and one would want to use materials to ensure maximum safety and USDA compliance.
	

Regarding claim 13, the embodiment of Wu, figure 1 discloses all the limitations of claim 1 on which this claim depends.
Wu discloses a sampling sheet secured to a sampling surface (¶ [007]; “a cellulose sheet encompasses a sampling medium”) but is silent specifically to a fastener.
However, in a different embodiment, Wu teaches in figure 12 a sampling configuration comprising a fastener (16) to removably secure the one or more sampling sheets to the sample surface (¶¶ [0049]-[0050]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Wu’s roller configuration with the configuration of the embodiment of figure 12 for the purpose of allowing the sampling material to be quickly and easily changed by the operator (¶ [0049]).

Regarding claim 16, the embodiment of Wu, figure 1 discloses all the limitations of claim 14 on which this claim depends.
This embodiment is silent specifically to a cartridge.
 However, in a different embodiment, Wu teaches in figure 12 a sampling configuration wherein the sample surface comprises a cartridge (12, 16) such that the one or more sampling sheets (surface of 20) are removably secured within the cartridge (12, 16) (¶¶ [0049]-[0050]).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Wu’s roller configuration with the configuration of the embodiment of figure 12 for the purpose of allowing the sampling material to be quickly and easily changed by the operator (¶ [0049]).

Regarding claim 17, Wu’s figure 12 embodiment further teaches wherein the cartridge (16, 21) comprises: a body (12) a cover (16) movable with respect to the body (12) with the one or more sampling sheets (sheet surface of 21) configured to be positioned between the cover (16) and the body (12), and a fastener (16’) to removably secure the cover (16) to the body (12) (¶¶ [0049]-[0050]).
The reasons and motivation for combining are the same as recited in the rejection of claim 16 above.  

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hocker et al. (US 2014/0220193; “Hocker”).

Regarding claim 46, Wu discloses the aggregate sampler of claim 1 (see rejection of claim 1 above).
Wu further discloses attaching the sampling sheet (surface of 20) to the guide (50) and/or the mobile frame (3) (¶¶[0035]-[0036]), removing the sampling sheet after the items (1) are conveyed. and testing the sampling sheet and associating a result with the items (1) conveyed (¶¶ [0040]-[0041]).
Wu discloses the appgreate sampler comprises a conveyance system, but is silent to an additional conveyance system.
In the same field of endeavor, Hocker generally teaches conveying items (14) to be tested from a conveyance system (16B), to an inspection system (50, which like Wu comprises a conveyor 22) and positioned at a discharge of the conveyance system (16B) (¶¶ [0039]-[0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position a first conveyance system as taught by Hocker upstream of the sampling conveyance system as taught by Wu for the purpose of having multiple conveyors for sorting and diverting food items as necessary.
When this combination is made, the limitation conveying items with the conveyance system so that a plurality of items contact the sampling sheet after discharge from the conveyance system is met by the combination without further modification necessary.


Allowable Subject Matter
Claims 18, 20, 22, 23, 29, 33, 36, 41, 42, 44, and 45  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
	
Regarding claim 23, none of the prior art alone or in combination neither discloses nor renders obvious a bin support coupled to the mobile frame, positioned below the sample surface, and configured to receive a bin such that the consumable products pass along the sample surface and into the bin supported by the bin support in combination with the remaining claim limitations. 
It is noted  that while Wu discloses a bin, it cannot be interpreted as the claimed bin since Examiner has already broadly interpreted it as the mobile frame of claim 1. 

	Regarding claim 36, none of the prior art alone or in combination neither discloses nor renders obvious ,  in combination with the remaining claim limitations.
	It is noted that while two conveyors in tandem are known in the art, one would not position a second conveyor to convey the items away from the sample surface that is also configured to move with respect to the movable frame.  Because Examiner has interpreted the bin as the movable frame, a second conveyor to move samples away from the bin, when Wu discloses placing the samples in the bin, would not be obvious to one having ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 2014/0345364) also discloses a conveyance device that samples the surfaces of items being transported thereby.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863